Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States:
*277That the items marked “A”, and checked IR (Comm. Spec’s Initials) by Commodity Specialist Ira Rabinowitz (Comm. Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, consist of periscopes wholly or in chief value of plastic and not having a spring mechanism assessed for duty at 45 per centum ad valorem under the provisions of paragraph 228(b), Tariff Act of 1930, as modified by T.D. 45894, as to all merchandise entered or withdrawn for consumption prior to August 31, 1963, and under items 708.89 and 708.93 of the Tariff Schedules of the United States, at 45 per centum ad valorem, as to all merchandise entered, or withdrawn for consumption on and after August 31,1963.
That at or about the time of importation, such merchandise was chiefly used for the amusement of children under the age of fourteen.
That it is plaintiffs’ sole claim herein that the periscopes are properly dutiable at 35 per centum ad valorem under the provisions of paragraph 1513, Tariff Act of 1930, as modified by T.D. 52739, or item 737.90, depending upon the date of entry or withdrawal from warehouse, as other toys, not specially provided for.
That the protests enumerated on the schedule attached hereto and made a part hereof be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
This stipulated statement of the facts is sufficient to remove the present merchandise from the provisions under which it has been classified and to establish the proper classification, as claimed by the plaintiffs, to be as other toys, not specially provided for, under paragraph 1513, Tariff Act of 1930, as modified, or item 737.90, Tariff Schedules of the United States, depending upon the date of entry or withdrawal from warehouse, at 35 percent ad valorem.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.